PER CURIAM:
Lebon B. Walker seeks to appeal the district court’s orders denying his “Motion to Redate Order and Memorandum Opinion” and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny the motion for a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.